

115 S796 IS: Employer Participation in Repayment Act of 2017
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 796IN THE SENATE OF THE UNITED STATESMarch 30, 2017Mr. Warner (for himself, Mr. Thune, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the exclusion for employer-provided education
			 assistance to employer payments of student loans.
	
 1.Short titleThis Act may be cited as the Employer Participation in Repayment Act of 2017. 2.Exclusion for certain employer payments of student loans (a)In generalParagraph (1) of section 127(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph:
				
 (B)the payment by an employer, whether paid to the employee or to a lender, of principal or interest on any qualified education loan (as defined in section 221(d)(1)) incurred by the employee, and.
 (b)Conforming amendment; denial of double benefitParagraph (1) of section 221(e) of the Internal Revenue Code of 1986 is amended by inserting before the period the following: , or for which an exclusion is allowable under section 127 to the taxpayer's employer by reason of the payment by such employer of any indebtedness on a qualified education loan of the taxpayer.
 (c)Effective dateThe amendments made by this section shall apply to payments made after December 31, 2017. 